DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “locks” (as recited in claim 10);
The quick-release-swivel-joint  (as recited in claims 12 and 17)--if it is something other than the lugnut as shown in Fig. 5 of Applicant’s drawings; and
The knob-locks (as recited in claim 17)  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 1, “the vehicle moving system” has no antecedent basis in the claims.
This objection could be overcome by replacing the mentioned language with --a vehicle moving system. And replacing “a vehicle moving system” in line 2 with --the vehicle moving system--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, Applicant recites that the “wheel-mounting-plate is able to be coupled and alternately decoupled via quick-release-swivel-joint.” However, it is not clear what the quick-release-swivel-joint is attaching to. Applicant describes the joint in paragraph [0027] of the specification, but fails to mention what the joint is attaching to. The same paragraph states that the attacher attaches to the vehicle wheel via three lugnuts. Thus the quick-release-swivel-joint is being interpreted as attaching to the vehicle wheel and is embodied as one of the three lugnuts. 
Claim 17 has a similar problem.
In claims 16-17 Applicant recites that “the at least two posts are . . . parallel to said motor.” This appears to be inaccurate because the two posts 114 and 116 actually appear to be perpendicular to the motor as shown below in the Figure taken from Figure 2 of Applicant’s drawings:

    PNG
    media_image1.png
    442
    528
    media_image1.png
    Greyscale

For purposes of expediting examination, claims 16-17 will be interpreted as if they recited “perpendicular to said motor.” 
	In claim 17, Applicant recites, “wherein the wheel-mounting-plate is able to be coupled and alternately decoupled via a quick-release-swivel-joint; wherein the attacher is able to be threadingly-coupled to the vehicle-wheel via lugnuts.” As indicated above, the quick-release-swivel-joint appears to be the same structure as the lugnuts. Thus Applicant has doubly recited the structure connecting the attacher to the vehicle-wheel. This rejection could be overcome by reciting, -- wherein the wheel-mounting-plate is able to be coupled and alternately decoupled via a quick-release-swivel-joint; wherein the quick-release-swivel-join is comprised of lugnuts.--
	Claim 18 is vague and indefinite because it is not clear how the language “arranged as a kit” further limits the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP 2015-039909).
With respect to claim 1, Nakajima et al. disclose a vehicle moving system, the system comprising: 
a vehicle mover assembly including 
a frame 14,19a,19b; 
at least two posts 17a,17b; 
at least two wheels 15a,16a; 
a motor 20 with a shaft 11d (as shown in Fig. 4 of Nakajima et al.); and 
an attacher 11; 
wherein said motor 20 is located between said at least two posts 17a,17b (as shown in Fig. 3 of Nakajima et al.), said at least two posts 17a,17b coupled to said at least two wheels 15a,16a, respectively (as shown in Fig. 3 of Nakajima et al.), said at least two wheels 15a,16a  providing capability to move a vehicle relative to a planar surface (as shown in Fig. 1 of Nakajima et al.), said motor 20 coupled to said attacher 11 (as shown in Figs. 4-5 of Nakajima et al.), said attacher 11 coupled to said shaft 11d of said motor 20 (as shown in Fig. 4 of Nakajima et al.), said attacher 11 removably coupled to a vehicle-wheel 3 (as shown in Fig. 5 of Nakajima et al.); and 
wherein said motor 20 of said vehicle mover assembly is able to be activated such that said vehicle is able to be moved relative to a planar surface (Nakajima et al., paragraph [0014] of the machine translation).
	With respect to claim 2, Nakajima et al. disclose that said at least two wheels 15a,16a are caster wheels (Nakajima et al., paragraph [0018] of the machine translation). 
	With respect to claim 3, although Nakajima et al. is silent on the range of movement of the caster wheels, caster wheels are well known to have a 360 range of movement. 
	With respect to claim 4, Nakajima et al. does not disclose a winch attached to said motor 20. 
With respect to claim 5, Nakajima et al. disclose a remote control 5 (Nakajima et al., paragraph [0014] of the machine translation; Fig. 1).
With respect to claim 6, Nakajima et al. disclose that the motor 20 is integral with the frame 14,19a,19b (as shown in Fig. 3 of Nakajima et al.).
With respect to claim 7, Nakajima et al. disclose that the motor is electric (Nakajima et al., paragraph [0020] of the machine translation). 
	With respect to claim 11, Nakajima et al. disclose that the attacher is a wheel-mounting-plate (attacher 11 includes plate 11b, Nakajima et al., paragraph [0016] of the machine translation, Figs. 3-4).
	With respect to claim 12, Nakajima et al. disclose that the wheel-mounting-plate 11b is able to be coupled and alternately decoupled via a quick-release-swivel-joint 11a (as shown in Fig. 4 of Nakajima et al.). 
	With respect to claim 13, Nakajima et al. disclose that the attacher 11 is able to be threadingly-coupled to the vehicle-wheel via at least three lugnuts 11a (as shown in Figs. 3-4 of Nakajima et al.). 
	With respect to claim 14, Applicant has not recited any further structure of the vehicle moving system in this claim. Instead, Applicant has recited a desired configuration of a vehicle to be used with the vehicle moving system. Thus, Nakajima et al. meet all the limitations directed to the vehicle moving system. 
	With respect to claim 15, Nakajima et al. disclose that the remote control 5 is in wireless communication with said vehicle mover assembly for use (Nakajima et al,. paragraph [0022] of the machine translation; Fig. 6). 
	With respect to claim 16, Nakajima et al. disclose that the at least two posts 17a,17b are vertically-oriented during use and are perpendicular to at least frame part 14 and perpendicular to said motor (as shown in Figs. 3 and 5 of Nakajima et al.). 
	With respect to claim 19 Nakajima et al. discloses the claimed method of use for the vehicle moving system, the method comprising the steps of: 
providing a vehicle moving system, the system comprising: 
a vehicle mover assembly including a frame 14,19a,19b; 
at least two posts 17a,17b; 
at least two wheels 15a,16a; 
a motor 20 with a shaft 11d (as shown in Fig. 4 of Nakajima et al.); 
a remote control 5 (Nakajima et al., paragraph [0014] of the machine translation; Fig. 1); and 
an attacher 11; 
coupling a wheel-mounting-plate 11b to a shaft of the motor 11d (Nakajima et al, paragraph [0017] of the machine translation); 
adjusting a height of said motor 20 relative to a vehicle-wheel 3 (Nakajima et al., paragraph [0026] of the machine translation); 
coupling said wheel-mounting-plate 11b to said vehicle-wheel 3 (Nakajima et al., paragraph [0038] of the machine translation); and 
activating said motor to cause movement of a vehicle in relation to a substantially planar surface (Nakajima et al., paragraph [0014] of the machine translation).
 	With respect to claim 20, Nakajima et al. disclose the step of remotely controlling said vehicle mover assembly via said remote control 5 to move said vehicle (Nakajima et al., paragraph [0014] of the machine translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2015-039909) in view of Reynolds (GB 2528987).
With respect to claim 8, Nakajima et al. disclose the claimed vehicle moving system except that they do not specify what kind of battery source is used. Nakajima et al. disclose that the motor 20 is powered by battery 18. 
Reynolds teaches a similar vehicle moving system including a 12 volt battery 18 for powering a motor 8 (Reynolds, pg. 7, lines 10-17). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Reynolds with the vehicle moving system disclosed by Nakajima et al. because It would have been obvious to try. There are a limited number of readily available commercial batteries that would be strong enough to move a vehicle. One of ordinary skill in the art would recognize that a 12 volt battery (such as a standard car battery) is readily available and would be strong enough to move a vehicle.
With respect to claim 9, Nakajima et al. disclose that the height of the casters 15 and 16 are adjustable. If the height of the casters are adjusted before they are attached to the wheel, the motor height would be adjustable in relation to said vehicle-wheel (Nakajima eta l., paragraph [0026] of the machine translation). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2015-039909) in view of Reynolds (GB 2528987), as applied to claim 9 above, and further in view of Christie (GB 2525845).
With respect to claim 10, Nakajima et al. in view of Reynolds disclose the claimed vehicle moving system except that they are silent on whether the motor is able to be locked in a static positioning via locks. However, Christie teaches a similar vehicle moving device including  adjustable height arms 16,18 (Christie, abstract). Christie further teaches that the arm 16 can be mounted to be fixed in a number of discrete positions to provide further adjustability (Christie, pg. 4, lines 14-15). “Discrete positions” is being interpreted as a locked, static position. While Christie only attributes this type of positioning to arm 16, one of ordinary skill in the art would recognize that such an adjustability could also be provided to the arm 18. It would have been obvious to provide the adjustability to arm 18 for the advantage of a reduction of parts. That is, arms 16 and 18 could be manufactured identically thus reducing costs. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Christie with the vehicle moving system disclosed by Nakajima et al. in view of Reynolds for the advantage of ensuring that the motor remains fixed at the desired height. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2015-039909) in view of Reynolds (GB 2528987) and DeLaCruz (US 2015/0141222).
With respect to claim 17, Nakajima et al. disclose the claimed vehicle moving system except that they are silent on what type of battery is used and they are silent on the inclusion of knob-locks. Nakajima et al. disclose a vehicle moving system, the system comprising: 
a vehicle mover assembly including a frame 14a,19a,19b; 
at least two posts 17a,17b; 
at least two wheels15a,16a;
 a motor 20 with a shaft 11d (as shown in Fig. 4 of Nakajima et al.); 
a remote control 5; and 
an attacher 11; 
wherein said motor 20 is located between said at least two posts 17a,17b (as shown in Fig. 3 of Nakajima et al.), said at least two posts 17a,17b coupled to said at least two wheels 15a,16a, respectively (as shown in Fig. 3 of Nakajima et al.), said at least two wheels providing capability to move a vehicle relative to a planar surface (as shown in Fig. 1 of Nakajima et al.), said motor 20 coupled to said attacher 11 (as shown in Figs. 4-5 of Nakajima et al.), said attacher 11 coupled to said shaft 11d of said motor 20 (as shown in Fig. 4 of Nakajima et al.), said attacher 11 removably coupled to a vehicle-wheel 3 (as shown in Fig. 5 of Nakajima et al.);
wherein said motor 20 of said vehicle mover assembly is able to be activated such that said vehicle is able to be moved relative to a planar surface (Nakajima et al., paragraph [0014] of the machine translation); 
wherein said at least two wheels 15a,16a are caster wheels (Nakajima et al., paragraph [0018] of the machine translation); 
wherein said caster wheels are able to rotate through 360 degrees of movement (although Nakajima et al. is silent on the range of movement of the caster wheels, caster wheels are well known to have a 360 range of movement); 
wherein said motor 20 is not attached to a winch; 
wherein the motor is integral with the frame 14a,19a,19b (as shown in Fig. 3 of Nakajima et al.); 
wherein the motor 20 is electric with a battery source 18. 
Reynolds teaches a similar vehicle moving system including a 12 volt battery 18 for powering a motor 8 (Reynolds, pg. 7, lines 10-17). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Reynolds with the vehicle moving system disclosed by Nakajima et al. because It would have been obvious to try. There are a limited number of readily available commercial batteries that would be strong enough to move a vehicle. One of ordinary skill in the art would recognize that a 12 volt battery (such as a standard car battery) is readily available and would be strong enough to move a vehicle.
wherein the motor 20 is height adjustable in relation to said vehicle-wheel (Nakajima et al. paragraph [0026] of the machine translation.
DeLaCruz teaches a height adjustable device wherein the device is able to be locked in a static positioning via knob-locks 210 (DeLaCruz, paragraph [00057]; Fig. 10). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combie the teaching of DeLaCruz with the vehicle moving system disclosed by Nakajima et al. for the advantage of a knob that provides convenience for grasping the locking mechanism.  
DeLaCruz further teaches that the device is able to be locked in a static positioning via knob-locks 210 in one-inch increments (DeLaCruz, paragraph [0057]). 
Nakajima et al. further disclose wherein the attacher 11 is a wheel-mounting-plate 11b (attacher 11 includes plate 11b, Nakajima et al., paragraph [0016] of the machine translation, Figs. 3-4); 
wherein the wheel-mounting-plate 11b is able to be coupled and alternately decoupled via a quick-release-swivel-joint 11a (as shown in Fig. 4 of Nakajima et al.); 
wherein the attacher is able to be threadingly-coupled to the vehicle-wheel via lugnuts 11a (as shown in Figs. 3-4 of Nakajima et al.); 
wherein the vehicle disclosed by Nakajima et al. is capable of being in neutral when using said vehicle mover assembly; Note: Applicant has not recited any further structure of the vehicle moving system in this claim. Instead, Applicant has recited a desired configuration of a vehicle to be used with the vehicle moving system.
wherein the remote control 5 is in wireless communication with said vehicle mover assembly for use (Nakajima et al,. paragraph [0022] of the machine translation; Fig. 6); and 
wherein the at least two posts 17a,17b are vertically-oriented during use and are perpendicular to said frame 14 and perpendicular to said motor 20 (as shown in Figs. 3 and 5 of Nakajima et al.).
With respect to claim 18, to the extent that Applicant has defined what a kit includes, Nakajima et al. appears to also disclose that the vehicle moving system is arranged as a kit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi, Pezzuti, Klein (DE 202011106937), and Schorb are cited to show other examples of a vehicle moving system with a motor that attaches to a vehicle wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 13, 2022